CHASE, Circuit Judge
(dissenting).
It is clear that the claimant had the burden of proof and the real issue before us is whether the judge was right in holding that she did not discharge that burden by a preponderance of the evidence.
The only possible breach of any duty owed the claimant was the stopping of the trolley car more abruptly than a prudent man would have stopped it in a like situation. If an emergency stop was made necessary by the action of the automobile, it is obvious that the motorman had no time to make such an analysis of relative speeds and distances as has been made in the majority opinion but had to act quickly to avoid a collision. His conduct is to be judged in the light of the conditions he faced. If a collision was avoided by only about *738three feet, it was narrowly enough averted to show that an emergency application of the brakes was the action of a reasonable and prudent motorman in like circumstances. Indeed, the motorman actually took practically all the time and space he had available in which to make the stop.
That hard little fact left the claimant’s proof short of a preponderance in favor of the motorman’s negligence as the experienced judge below recognized.
There was evidence to justify finding that the emergency stop held the trolley but three feet short of collision. The master made no direct finding as to that important fact. The judge gave it due force. While the facts found by a master from evidence he has seen and heard witnesses give should be accorded great weight, in the end the responsibility foi; the facts is that of the judge. In re Michel, 2 Cir., 56 F.2d 15; In re M. & M. Mfg. Co., 2 Cir., 71 F.2d 140; In re Byrd Coal Co., 2 Cir., 83 F.2d 190. Having done his duty by giving effect to an important fact which the master did, not deal with adequately, the judge correctly held that the claimant had failed to prove her claim.
The order should be affirmed.